DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 16 December 2021. 
Claims 6, 13, and 17 were canceled. Claims 1, 3, 8, 10, and 15 were amended. Claims 1-5, 7-12, 14-16, and 18-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim limitations “characteristic selector”, “client device identifier”, “panelist determiner”, “adjustment factor identifier” of Claim 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. 

Therefore, claim 8 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 8 and 15, recites in part select a demographic characteristic, the demographic characteristic defining a segment of panelists; select a type of client device; determine a number of the panelists associated with the demographic characteristic and the type of client device, the number of panelists based on one or more media impressions identified independently of database proprietor impression data; and determine a multi-account adjustment factor for the demographic characteristic and the client device, the multi-account adjustment factor used to adjust an initial estimate of a unique audience size based on a number of unique user accounts matched to the media impressions, the initial estimate associated with the database proprietor impression data. These limitations describe a concept of determining an adjustment factor for correcting audience information. Determining accurate audience information is unambiguously a marketing or advertising activity, and the described concept clearly falls within such activities. As such the claims are determined to set forth a method of organizing human activity. 
Alternative, the limitations determine a number of the panelists associated with the demographic characteristic and the type of client device, the number of panelists based on one or more media impressions identified independently of database proprietor impression data; and determine a multi-account adjustment factor for the demographic characteristic and the client device, the multi-account adjustment factor used to adjust an initial estimate of a unique audience size based on a number of unique user accounts matched to the media impressions, the initial estimate associated with the database proprietor impression data encompass mathematical computations regarding determining a number of panelists and determining an adjustment factor. As such, the claims are determined to set forth a mathematical concept. 
Under the 2019 PEG, the additional elements are considered for whether they integrate the abstract idea into a practical application. The claims recite the additional elements of an apparatus comprising memory and processor circuitry, or an apparatus, or at least one non-transitory computer readable storage medium. These additional elements are all recited at a high level of generality and may be interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Therefore these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements relative to the method of organizing human activity abstract idea. As such, the claims are determined to be directed to an abstract idea.
Alternatively, for the mathematical concept abstract idea, the claims recite the further additional elements of select a demographic characteristic, the demographic characteristic defining a segment of panelists and select a type of client device. However, select a demographic characteristic, the demographic characteristic defining a segment of panelists and select a type of client device are both insignificant extra solution activity of the type described as “selecting a particular type of data to be manipulated”. As such, these additional elements, individually and in combination with each other and the generic computing device, would not integrate the abstract idea into a practical application. As such, the claims are further determined to be directed to an abstract idea.
In Step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they integrate an abstract idea into a practical application. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements relative to the method of organizing human activity abstract idea. Therefore, when considered individually 
Alternatively, for the mathematical concept abstract idea, the claims recite the further additional elements of select a demographic characteristic, the demographic characteristic defining a segment of panelists and select a type of client device. However, as noted above, these additional elements are all just insignificant extra-solution activity. The courts have recognized adding insignificant extra-solution activity to the judicial exception as insufficient to qualify as “significantly more.” As such, these additional elements, individually and in combination with each other and the generic computing device, do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-5, 7, 9-12, 14, 16, and 18-20 further describe the abstract idea, but the claims continue to recite an abstract idea. Dependent claims 2-5, 7, 9-12, 14, 16, and 18-20 do not recite any further additional elements. The previously identified additional elements, individually and as a combination, fail to integrate the narrowed abstract idea into a practical application. Therefore the claims remain directed to an abstract idea. The previously identified additional elements, individually and as a combination, do not amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toupet et al. (US 2015/0193816 A1) in view of E. Moore (“Facebook’s fake numbers problem – Lex in depth”) [hereafter referenced as “Moore”] and Rao et al. (US 20215/0262207 A1)

Regarding Claim 1, 8, and 15: Toupet discloses an apparatus, comprising: memory (See at least [0102]); and processor circuitry (See at least [0102] to execute computer readable instructions to: 
select a demographic characteristic, the demographic characteristic defining a segment of panelists (The misattribution corrector 202 selects a demographic group (block 810). For example, the misattribution corrector 202 selects one of the demographic groups of FIGS. 4-7. See at least [0105]. Also:  T.sub.i,j is an AME UA count of AME panelists that the AME 114 observes in the demographic group (j). See at least [0080]). 
select a type of 
determine a number of the panelists associated with the demographic characteristic and the type of segment, the number of the panelists based on one or more media impressions identified independently of database proprietor impression data (f.sub.i,j is the adjustment factor for a unique audience (UA) size of a particular demographic group (j) that accessed media (i), F.sub.i,j is a database proprietor (DP) UA count of the number of AME panelists of the AME 114 that the database proprietor 116 observes (e.g., recognizes, identifies, logs impressions for, etc.) in the demographic group (j) as accessing the media (i), and T.sub.i,j is an AME UA count of AME panelists that the AME 114 observes in the demographic group (j) as accessing the media (i). See at least [0080]. Also: The example table 400 shows AME UA sizes 404 and example DP UA sizes 406 for different demographic groups. The example AME UA sizes 404 correspond to the term (T.sub.i,j) of Equation 1 above, and the DP UA sizes 406 correspond to the term (F.sub.i,j) of Equation 1 above. See at least [0087]. Examiner’s note: One of ordinary skill in the art would understand the Tij data, labeled as “(TRUTH”) in Fig. 4, as independent from the Database Proprietor data). 
determine an adjustment factor for the demographic characteristic and the type of segment, the adjustment factor used to adjust an initial estimate of an audience size based on a number of users matched to the media impressions, the initial estimate associated with the database proprietor impression data (the audience adjustment factor determiner 232 can use example Equation 1 below to determine an audience adjustment factor (f.sub.i,j) for persons in a demographic group (j). See at least [0079]. Also: n example Equation 1 above, f.sub.i,j is the adjustment factor for a unique audience (UA) size of a particular demographic group (j) that accessed media (i), F.sub.i,j is a database proprietor (DP) UA count of the number of AME panelists of the AME 114 that the database proprietor 116 observes (e.g., recognizes, identifies, logs impressions for, etc.) in the demographic group (j) as accessing the media (i), and T.sub.i,j is an AME UA count of AME panelists that the AME 114 observes in the demographic group (j) as accessing the media (i). See at least [0080] and Fig. 4). 

Toupet does not appear to explicitly disclose a multi-account adjustment factor. 
However, Moore teaches a multi-account adjustment factor (“Facebook’s own estimates suggest duplicate accounts represent approximately 11 per cent of monthly active users.”).


Further, Toupet does not appear to explicitly disclose selecting a type of client device. 
Rao teaches selecting a type of client device for determining an adjustment factor (The example misattribution corrector 206 also selects a device type (e.g., smartphones, tablet computers, portable media players, etc.) (block 412)….  the misattribution corrector 206 may determine the dot product of the misattribution correction matrix 302 and the database proprietor impression data 304 as illustrated in FIG. 3A. In some examples, the misattribution corrector 206 calculates a misattribution-corrected unique audience size based on the misattribution-corrected impressions and a frequency determined by the database proprietor 104a. See at least [0205]. Also: The example sharing matrix generator 204 of FIG. 2 generates a misattribution correction matrix and/or a co-viewing matrix (block 402). For example, the sharing matrix generator 204 calculates device sharing matrices for each device type represented in impression information (e.g., impressions) obtained by the calibration data collector 202 (FIG. 2) from the database proprietor 104a (FIG. 1). The example sharing matrix generator 204 may calculate the misattribution correction matrix for a device type by calculating the probability described above in Equation 1 and/or by calculating and aggregating household sharing matrices. Additionally or 
Toupet and Moore suggests a system which determines a multi-account adjustment factor specific to a first demographic parameter and a second demographic parameter, which differs from the claimed invention by the substitution of the second demographic parameter for a client device type parameter. Rao demonstrates not only that the prior art knew of client device type parameters, but further that the prior art knew of correction factors specific to another factor and a client device type factor. One of ordinary skill in the art could have trivially substituted the client device type parameter into the multi-account adjustment factor determination of Toupet and Moore. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would determine multi-account adjustment factors specific to a demographic group and a client device type. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Toupet and the teachings of Moore and Rao. 

Regarding Claim 2, 9, and 20: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Toupet discloses wherein the adjustment factor is based on a ratio of the number of the panelists to a number of impressions, the user accounts associated with the impressions (In example multi-account adjustment factor based on accounts. 

Regarding Claim 3 and 10: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Toupet discloses wherein the demographic characteristic includes an age or a gender (Demographic information may include, for example, gender, age, ethnicity, income, home location, education level, occupation, etc. See at least [0054]). 

Regarding Claim 4, 11, and 19: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Rao teaches wherein the client device includes a first type of client device and a second type of client device, the first type or the second type a desktop device or a mobile device (Examples of device types for which separate device sharing matrices and/or non-coverage factors may be generated include smartphones (e.g., iPhones, Android OS-based smartphones, Blackberry smartphones, Windows Mobile-based smartphones, etc.), tablet computers (e.g., iPads, Android OS-based tablet computers, etc.), portable media players (e.g., iPods, etc.), and/or other device types. See at least [0045]. Also: The example misattribution corrector 206 determines whether there are additional device types for which impression information is to be compensated (block 418). If there are additional device types for which impression information is to be compensated (block 418), control returns to block 412 to select another device type. See at least [0207]). The motivation to combine Toupet, Moore, and Rao is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5, 12, and 16: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Toupet discloses wherein the processor circuitry is to identify the panelists based on panel data from an audience measurement entity, the panel data including media impressions for panelists (The example adjustment factors development phase 802 of FIG. 8 begins at block 806 at which the AME impressions collector 218 collects impressions from the client device 102. For example, the AME impressions collector 218 collects impressions using the techniques described above in connection with FIG. 2. See at least [0105]. Also: In response to receiving the beacon/impression request 212, the AME impressions collector 218 logs an impression for the media 206 by storing the media identifier 213 contained in the beacon/impression request 212. In the illustrated example of FIG. 2, the AME impressions collector 218 also uses the device/user identifier 214 in the beacon/impression request 212 to identify AME panelist demographic information corresponding to a panelist of the client device 102. That is, the device/user identifier 214 matches a user ID of a panelist member (e.g., a panelist corresponding to a panelist profile maintained and/or stored by the AME 114). In this manner, the AME impressions collector 218 can associate the logged impression with demographic information of a panelist corresponding to the client device 102. See at least [0062] and Fig. 2). 

Regarding Claim 7, 14, and 18: Toupet in view of Moore and Rao makes obvious the above limitations. Additionally, Toupet discloses wherein the processor circuitry is to recalibrate the multi- account adjustment factor on a periodic or aperiodic basis (In some examples, the adjustment factors development phase 802 is repeated from time to time (e.g., after a number of days, weeks, months, etc.) to update the IA factors 502 and/or the AA factors 402. See at least [0106]). 

Response to Arguments
Applicant’s Argument Regarding 112(f) Interpretation of Claims 8-14: 
The recited “selector” is not a generic nonce term that serves as a placeholder, but instead, is a name which connotes structure. For example, on November 17, 2021, a search of the USPTO patent database using the query “ACLM/selector” demonstrates that the USPTO had issued over 53,307 patents since 1976 having at least one claim using the term “selector.” This is strong objective evidence that persons of ordinary skill in the art recognize a selector as a structural element that connotes structure. 
The terms characteristic selector, client device identifier, panelist determiner, and adjustment factor identifier designate structural elements. For example, paragraphs [0058]-[0063], [0066]-[0067], [0075]-[0076], ad [0079] of the specification describe particular example structural implementations of these elements. 
Examiner’s Response: Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.
First, Examiner cannot understand applicant’s argument that because a number of issued claims uses a term, that term connotes structure. Second, this argument appears to directly contradict Williamson. Examiner ran a query for the term “module” amongst issued claims prior to 2015, which produced over two hundred thousand patents. Yet the “module” in the claims at issue in Williamson did not suggest sufficiently definite structure. Thus it is apparent that the presence of a word in a number of issued claims is not evidence that the word indicates sufficient definite structure. 
It is unclear what among the identified disclosure applicant considers to “Describe particular example structural implementations of these elements.” For example, the disclosure at [0060] of the “client device identifier” provides the functions of the “client device identifier” with no indication of structure. Further the description at [0067] that these elements “may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware” appears to indicate that these elements are not structural but rather nonce terms associated with a black box recitation. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-20: 
Claims 1, 3, 8, 10, and 15 have been amended to correct antecedent basis.
As explained above, claim 8 should not be interpreted under 35 USC 112(f). 
Examiner’s Response: Applicant's arguments filed 16 December 2021 have been fully considered.
The amendments resolve the antecedent issues for claims 1, 3, 8, 10, and 15. The associated rejections under 112(b) are withdrawn.
Applicant’s argument regarding the interpretation of claim 8 is unpersuasive. The associated rejection under 112(b) is maintained. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
Claim 1 does not recite a mathematical concept. For example, no mathematical expression is set forth in claim 1 and thus claim 1 does not recite a mathematical concept under the 2019 Eligibility Guidance. 
A human mind cannot retrieve information from a database query executed with a processor, nor can a human mind implement the processor of correcting errors in database proprietor impression data. 
As described in at least paragraphs [0010]-[0012], the steps performed in claim 1 are computationally intensive and require the use of computer based resources. 
The subject matter of claim 1 is directed to solving problems beyond mere data analysis activities and addresses a real-world issue corresponding to reducing and/or eliminating inaccurate an unreliable audience measurement metrics. 
Claim 1 is grounded in a practical application because it applies the claimed elements in a “meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.” 
Examiner’s Response: Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.
Applicant’s argument suggests unawareness of 2019 October Update which explains that a claim need not include a mathematical expression to recite a mathematical concept. In particular, this more recent guidance, states: “A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” In view of this, it should be clear that “determine a multi-account adjustment factor for the demographic characteristic and client device” recites a “mathematical calculation.”
Examiner notes that applicant’s argument appears founded on elements not present in the claims as the claims do not include any “database query”. Additionally, Examiner notes that the October 2019 Update unambiguously indicates that “Claims can recite a mental process even if they are claimed as being performed on a computer.” Thus arguments that a human cannot perform a query, based on the claim requiring that query be performed by a processor, would not necessarily be correct under current guidance. Further, examiner notes that applicant articulates no basis for why the human mind cannot correct errors in database proprietor impression data.
Upon review of the identified disclosures, Examiner was not able to find any discussion indicating computational intensity. However, Examiner notes that assuming the claims are limited to a scale at which the human mind cannot perform the functionality is improper. Should applicant wish to so limit the claims, they may do so expressly.  
Applicant’s characterization of the claim as “reducing and/or eliminating inaccurate an unreliable audience measurement metrics” appears to describe data analysis activities. 
Applicant’s assertion of practical application appears to merely reference the abstract idea itself. Thus applicant’s argument appears to suggest that the abstract idea itself meaningfully limits the abstract idea. This argument does not conform with current eligibility guidance. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: Moore mentions duplicate accounts associate with social networks; however, Moore does not provide the claimed solution. In fact, Moore indicates that “[t]he way Facebook identifies fake and duplicate account numbers, for example, is not explained in detail…[a]ll the company will say is that it involves an internal review of a limited sample of accounts and “significant judgment.” Thus, Moore indicates that duplicate accounts exist, but does not teach or suggest use of a multi-account adjustment factor used to adjust an initial estimate of a unique audience size based on a number of unique user accounts matched to the media impressions, the initial estimate associated with the database proprietor impression data, as set forth in claim 1. 
Examiner’s Response: Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. Examiner notes that the relevant limitation is rejected based on a combination of references. In response to applicant's arguments against the references individually (e.g., “Moore does not provide the claimed solution.”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Examiner notes that applicant’s argument does not at all address Moore’s disclosure of an adjustment factor (“Facebook’s own estimates suggest duplicate accounts represent approximately 11 per cent of monthly active users.”). As such, Applicant’s argument is unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-12-28